DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Applicants’ remarks, filed August 8, 2022, with respect to the rejection(s) of claim(s) 1, 28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sendonaris (US 7,835,762).
Sendonaris teaches the selection of a power control loop out of a plurality of power control loops based on the location of the mobile device (Claim 27, one of multiple power control loops with different update frequencies are selected based on the location of the mobile device).  Soliman teaches the known technique wherein the one or more conditions indicate the power control loops that must be considered power limited in order to determine that the wireless device is power limited (Figure 1, Col. 4 lines 27 – 40, the limits of the power control loops are determined based on the position of the mobile device which is the condition, the power control loops used by the mobile device are power limited therefore the mobile device is power limited).  The combination of Soliman and Sendonaris teaches the feature wherein the one or more conditions indicate which of the power control loops that must be considered power limited in order to determine that the wireless device is power limited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 28 – 31, 34 – 36, 48, 49, 51, 53, 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekpenyong et al. (US 2014/0036737) in view of Kela et al. (US 8,229,494) in view of Soliman (US 6,490,460) and in further view of Sendonaris (US 7,835,762)
Regarding Claim 1, Ekpenyong teaches a method performed by a wireless device for determining whether the wireless device is power limited, the method comprising: receiving, from a network node, a transmit power control (TPC) command for one or more of a plurality of power control loops configured at the wireless device (Section 0074, two power control loops for the PUCCH and the aperiodic SRS); obtaining an indication of the one or more of the plurality of power control loops to which the received TPC command applies (Section 0074, TPC indexes indicates the power control loops to which the received TPC command applies).
Ekpenyong does not teach determining, based on the obtained indication, whether one or more conditions related to power control at the wireless device are fulfilled, wherein the one or more conditions indicate which of the power control loops that must be considered power limited in order to determine that the wireless device is power limited; and determining whether the wireless device is power limited based on whether the one or more conditions are fulfilled.
Kela, which also teaches power control, teaches determining, based on the obtained indication, whether one or more conditions related to power control at the wireless device are fulfilled (Cols. 11 lines 63 – 67, 12 lines 1 – 13, when a TPC is received there is a determination if the output transmit power has reached a threshold or limit ie power limited); and determining whether the wireless device is power limited based on whether the one or more conditions are fulfilled (Cols. 11 lines 63 – 67, 12 lines 1 – 13, when a TPC is received there is a determination if the output transmit power has reached a threshold or limit ie power limited).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Ekpenyong with the above features of Kela for the purpose assuring that a mobile terminal reacts quickly to a TPC command as taught by Kela.
	Ekpenyong combination teaches the base process of determining, based on the obtained indication, whether one or more conditions related to power control at the wireless device are fulfilled and determining whether the wireless device is power limited based on whether the one or more conditions are fulfilled, which the claimed invention can be seen as an improvement in wherein the one or more conditions indicate the power control loops that must be considered power limited in order to determine that the wireless device is power limited
	Soliman teaches the known technique wherein the one or more conditions indicate the power control loops that must be considered power limited in order to determine that the wireless device is power limited (Figure 1, Col. 4 lines 27 – 40, the limits of the power control loops are determined based on the position of the mobile device which is the condition, the power control loops used by the mobile device are power limited therefore the mobile device is power limited, Figure 3, Col. 8 lines 6 – 12 show that the method of Figure 1 can be carried out by the mobile device) that is applicable to the base process of Ekpenyong combination. 
Soliman’s known technique set forth above would have been recognized by one skilled in the art as applicable to the base process of Ekpenyong combination and the results would have been predictable and resulted in conservation of transmit power and increased cell capacity, which is an improved process. 
 Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.
Sendonaris, which also teaches power control loops, teaches the selection of a power control loop out of a plurality of power control loops based on the location of the mobile device (Claim 27, one of multiple power control loops with different update frequencies are selected based on the location of the mobile device).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Ekpenyong combination with the above features of Sendonaris for the purpose of providing more accurate transmission power control as taught by Sendonaris.  The combination of Soliman and Sendonaris teaches the feature wherein the one or more conditions indicate which of the power control loops that must be considered power limited in order to determine that the wireless device is power limited.
Regarding Claim 28, Ekpenyong teaches a wireless device for determining whether the wireless device is power limited, the wireless device comprising:
a receiver; a transmitter; and processing circuitry coupled to the receiver and the transmitter, the processing circuitry configured to: receive, from a network node, a transmit power control (TPC) command for one or more of a plurality of power control loops configured at the wireless device (Section 0074, two power control loops for the PUCCH and the aperiodic SRS, typical UEs (mobile terminals) comprise transmitters and receivers or transceivers and processors); obtain an indication of the one or more of the plurality of power control loops to which the received TPC command applies (Section 0074, TPC indexes indicates the power control loops to which the received TPC command applies).
Ekpenyong does not teach determine, based on the obtained indication, whether one or more conditions related to power control at the wireless device are fulfilled, wherein the one or more conditions indicate which of the power control loops that must be considered power limited in order to determine that the wireless device is power limited; and determine whether the wireless device is power limited based on whether the one or more conditions are fulfilled.
Kela, which also teaches power control, teaches determining, based on the obtained indication, whether one or more conditions related to power control at the wireless device are fulfilled (Cols. 11 lines 63 – 67, 12 lines 1 – 13, when a TPC is received there is a determination if the output transmit power has reached a threshold or limit ie power limited); and determining whether the wireless device is power limited based on whether the one or more conditions are fulfilled (Cols. 11 lines 63 – 67, 12 lines 1 – 13, when a TPC is received there is a determination if the output transmit power has reached a threshold or limit ie power limited).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Ekpenyong with the above features of Kela for the purpose assuring that a mobile terminal reacts quickly to a TPC command as taught by Kela.
	Ekpenyong combination teaches the base process of determining, based on the obtained indication, whether one or more conditions related to power control at the wireless device are fulfilled and determining whether the wireless device is power limited based on whether the one or more conditions are fulfilled, which the claimed invention can be seen as an improvement in wherein the one or more conditions indicate the power control loops that must be considered power limited in order to determine that the wireless device is power limited
	Soliman teaches the known technique wherein the one or more conditions indicate the power control loops that must be considered power limited in order to determine that the wireless device is power limited (Figure 1, Col. 4 lines 27 – 40, the limits of the power control loops are determined based on the position of the mobile device which is the condition, the power control loops used by the mobile device are power limited therefore the mobile device is power limited, Figure 3, Col. 8 lines 6 – 12 show that the method of Figure 1 can be carried out by the mobile device) that is applicable to the base process of Ekpenyong combination. 
Soliman’s known technique set forth above would have been recognized by one skilled in the art as applicable to the base process of Ekpenyong combination and the results would have been predictable and resulted in conservation of transmit power and increased cell capacity, which is an improved process. 
 Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.
Sendonaris, which also teaches power control loops, teaches the selection of a power control loop out of a plurality of power control loops based on the location of the mobile device (Claim 27, one of multiple power control loops with different update frequencies are selected based on the location of the mobile device).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Ekpenyong combination with the above features of Sendonaris for the purpose of providing more accurate transmission power control as taught by Sendonaris.  The combination of Soliman and Sendonaris teaches the feature wherein the one or more conditions indicate which of the power control loops that must be considered power limited in order to determine that the wireless device is power limited.
Regarding Claim 29, The above Ekpenyong combination teaches all of the claimed limitations recited in Claim 28.  Ekpenyong further teaches wherein the indication comprises at least one parameter associated with the one or more of the plurality of power control loops configured at the wireless device (Section 0074, the TPC index is the parameter).
Regarding Claim 30, The above Ekpenyong combination teaches all of the claimed limitations recited in Claim 28. Kela further teaches accumulate the received TPC command in response to a determination that the wireless device is not power limited (Cols. 11 lines 63 – 67, 12 lines 1 – 13, when the device is power limited there is no TPC command accumulation thus one can logically conclude that when the device is not in a power limited state then TPC command accumulation can occur).
Regarding Claim 31, The above Ekpenyong combination teaches all of the claimed limitations recited in Claim 28.  Kela further teaches determine whether to accumulate the received TPC command in response to a determination that the wireless device is power limited (Cols. 11 lines 63 – 67, 12 lines 1 – 13, when the device is power limited there is no TPC command accumulation).
Regarding Claim 34, The above Ekpenyong combination teaches all of the claimed limitations recited in Claim 28.  Ekpenyong further teaches the wireless device is configured with two power control loops, each of the configured power control loops associated with a different closed loop (Section 0074, two power control loops for the PUCCH and the aperiodic SRS); the processing circuitry configured to obtain the indication is further configured to receive a power control loop index indicating that the received TPC command applies to a first power control loop of the configured two power control loops (Section 0074, one TPC index indicates a TPC command for a first power control loop and a second TPC index indicates a TPC command for a second power control loop).  Kela further teaches the processing circuitry is further configured to determine whether the one or more conditions are fulfilled based on one or more parameters related to the first power control loop (Cols. 11 lines 63 – 67, 12 lines 1 – 13, when a TPC is received there is a determination if the output transmit power has reached a threshold or limit ie power limited, the TPC is the parameter).
Regarding Claim 35, The above Ekpenyong combination teaches all of the claimed limitations recited in Claim 28.  Ekpenyong further teaches wherein the processing circuitry is configured to receive the TPC command via an uplink grant (Section 0074, the TPC can be received via the DCI thus the DCI is effectively acting as the uplink grant).
Regarding Claim 36, The above Ekpenyong combination teaches all of the claimed limitations recited in Claim 28.  Ekpenyong further teaches wherein the processing circuitry is configured to receive the power control loop index via an uplink grant (Section 0074, the TPC index can be received via the RRC signaling thus the RRC is effectively acting as the uplink grant).
Regarding Claim 48, The above Ekpenyong combination teaches all of the claimed limitations recited in Claim 28.  Kela further teaches determine whether a power control loop is classified as power limited (Cols. 11 lines 63 – 67, 12 lines 1 – 13, there is a determination if the output transmit power has reached a threshold or limit ie power limited).
Regarding Claim 49, The above Ekpenyong combination teaches all of the claimed limitations recited in Claim 28.  Kela further teaches wherein the processing circuitry is further configured to determine whether the power control loop of the plurality of power control loops is classified as power limited based on a non-virtual output power (Cols. 11 lines 63 – 67, 12 lines 1 – 13, there is a determination if the output transmit power, which is real or actual ie non-virtual output power, has reached a threshold or limit ie power limited).
Regarding Claim 51, The above Ekpenyong combination teaches all of the claimed limitations recited in Claim 48.  Kela further teaches wherein the processing circuitry is further configured to determine whether the power control loop of the plurality of power control loops is classified as power limited based on a Physical Uplink Control Channel (PUCCH) transmission power (Cols. 11 lines 26 – 30, lines 63 – 67, 12 lines 1 – 13, there is a determination if the output transmit power, which can the PUCCH power, the output transmission power has reached a threshold or limit ie power limited).
Regarding Claim 53, The above Ekpenyong combination teaches all of the claimed limitations recited in Claim 28.  Ekpenyong further teaches wherein the plurality of power control loops comprises one or more of: one or more PUCCH power control loops; one or more Sounding Reference Signal (SRS) power control loops; and one or more Physical Uplink Shared Channel (PUSCH) power control loops (Section 0074, there is a power control loop for the aperiodic SRS and a power control loop for the PUCCH).
Regarding Claim 54, The above Ekpenyong combination teaches all of the claimed limitations recited in Claim 28.  Kela further teaches wherein power limited comprises one or more of: maximum power limited; and minimum power limited (Cols. 11 lines 63 – 67, 12 lines 1 – 13, maximum power limited).

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekpenyong et al. (US 2014/0036737) in view of Kela et al. (US 8,229,494) in view of Soliman (US 6,490,460), as applied to Claim 48 set forth above, and further in view of Dinan et al. (US 2018/0279376)
Regarding Claim 50, The above Ekpenyong combination teaches all of the claimed limitations recited in Claim 48.  The above Ekpenyong combination does not teach wherein the processing circuitry is further configured to determine whether the power control loop of the plurality of power control loops is classified as power limited based on a virtual output power.
Dinan, which also teaches power control, teaches determine whether the power control loop is classified as power limited based on a virtual output power (Section 0318, accumulation of TPC commands is an indication of not power limited, virtual output power is determined during this not power limited period).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Ekpenyong combination with the above features of Dinan for the purpose of conducting random access procedures in a power efficient manner as taught by Dinan.

Allowable Subject Matter
Claims 39 – 41, 45 – 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or render obvious the following features:
the wireless device is configured with at least three power control loops, each power control loop associated with one of two closed loops, such that at least two of the three configured power control loops are associated with a first closed loop of the two closed loops

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
September 8, 2022